Case 2:20-cv-03475-PA-MRW Document 20 Filed 05/26/20 Page 1 of 1 Page ID #:109

 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
11   Chris Langer,                                 CV 20-3475 PA (MRWx)
12                   Plaintiff,                    JUDGMENT
13          v.
14   Miguel W. Gonzalez, et al.,
15                   Defendants.
16
17
18         Pursuant to the Court’s May 26, 2020 Order dismissing this action for lack of
19   prosecution and for failure to comply with a Court order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: May 26, 2020                              _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
